McGuire, J.,
concurs in a separate memorandum as follows: Although I agree with the majority in all other respects, I respectfully disagree with its discussion of defendant’s contention that under the common-law exception to the general rule that a mistake of law is no defense, his good faith belief that he did not owe taxes negated the specific mens rea elements of the crimes for which he was convicted.
Defendant advances two claims of error in this regard. First, he claims that the prosecutor erred in arguing on summation that if defendant believed the various theories he had advanced as to the nontaxability of his wages, “even a mistaken belief as to the law, as Judge Wetzel will instruct you, would not be a defense for him.” Second, he claims that Judge Wetzel erred when he instructed the jury that “a person is not relieved of criminal liability for conduct because he engages in that conduct under the mistaken belief that it does not as a matter of law constitute an offense.”
I agree with the majority that neither of these claims of error is preserved for review on account of defendant’s failure to voice any, let alone a timely and specific, objection (see CPL 470.05 [2]; People v Balls, 69 NY2d 641, 642 [1986]). I also agree that we should not review them in the interest of justice (cf. People v Dekle, 56 NY2d 835, 837 [1982]). I disagree with the majority, however, with regard to what it goes on to say. For the reasons stated below, I would say no more.
Whether defendant or the People are correct on the merits is an unresolved and significant issue of law. The two cases the People cite in support of their position that the common-law exception applies only to negative a specific intent that is premised on knowledge of the law, People v Marrero (69 NY2d 382 [1987]) and People v Weiss (276 NY 384 [1938]), do not so hold. Nor do the People claim that either case so holds. Indeed, as defendant stresses, language in Marrero actually supports his position that the common-law exception applies to negative a specific intent regardless of whether that mens rea is premised *334on knowledge of the law. Thus, as the Court stated, “[w]e conclude that the better and correctly construed view is that the defense [of mistake of law] should not be recognized, except where specific intent is an element of the offense or where the misrelied-upon law has later been properly adjudicated as wrong” (69 NY2d at 391).
Although my own research hardly has been exhaustive, I am not aware of any authority that squarely supports the People’s position other than the authority they cite, Justice Donnino (see Donnino, Practice Commentary, McKinney’s Cons Laws of NY, Book 39, Penal Law art 15, at 75-76 [“where a crime requires a specific intent premised on knowledge of the law, a mistaken, good-faith belief that the conduct was authorized by law may be properly considered to negate the requisite culpable mental state”]).
This unresolved question of law raises constitutional issues. As the Supreme Court stated in a similar context, one also involving the prosecution of an individual for not paying income taxes, “it is not contrary to common sense, let alone impossible, for a defendant to be ignorant of his duty based on an irrational belief that he has no duty, and forbidding the jury to consider evidence that might negate willfulness would raise a serious question under the Sixth Amendment’s jury trial provision” (Cheek v United States, 498 US 192, 203 [1991]; see also People v Chesler, 50 NY2d 203 [1980]).
Particularly given the constitutional dimension to defendant’s contention regarding the scope of the common-law exception, it would not be appropriate to reach the merits unnecessarily. “We are bound by principles of judicial restraint not to decide constitutional questions unless their disposition is necessary to the appeal” (Matter of Clara C. v William L., 96 NY2d 244, 250 [2001] [internal quotation marks omitted]).
For some unstated reason, the majority determines not to reject defendant’s claims solely on preservation grounds. Instead the majority goes on to state that if it were to review the claims “we would find them to be without merit.” Despite the phrase “without merit,” I do not understand the majority to have decided the core issue of law underlying both claims: whether the common-law exception applies to negative a specific intent regardless of whether that mens rea is premised on knowledge of the laws. Rather, I understand the majority to have decided only that it need not reach that issue of law because of a factual conclusion it makes about the evidence.
Thus, by way of explanation of its statement that “we would find them to be without merit,” the majority immediately goes *335on to assert that there “was no evidence that [defendant] honestly misunderstood his duties under [the applicable tax] laws,” and that for this reason neither the common-law nor the statutory exception “apply to the facts of this ease” (emphasis added). Nor does the next sentence—addressing only the prosecutor’s summation comments and not the court’s instruction to the jury—state or suggest anything about the scope of the common-law exception with regard to specific intent crimes. Moreover, of course, it would be wholly gratuitous of the majority to purport to resolve the novel and substantial question of law defendant presses if it believed that in any event the evidence shows that defendant did not have a mistaken belief that his conduct was lawful. That the majority does not purport to resolve this question also seems evident from the absence of any discussion of People v Marrero (69 NY2d 382 [1987]) or any other authority bearing thereon. A novel and substantial question of law would not be resolved in an off-hand and conclusory fashion. Still, it is unfortunate that the majority does not unequivocally state that it leaves the issue for another day.
Finally, I disagree with the majority’s assertion that there is “no evidence” that defendant had a good faith belief in the legality of his conduct. Notably, the People do not make any such assertion in their brief. That reflects no want of advocacy. To the contrary, there was ample evidence—including various letters sent by defendant explaining his income tax filings or his legal position and the open or brazen character of his actions— from which a rational juror might conclude that defendant had such a good faith belief. That is not to say that the evidence on this score was persuasive. But the majority is wrong to assert there was no such evidence.